Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 06/01/2021.
Claims 1-3, 5-15 and 17-20 (renumbered 1-18, respectively) are allowed.

Response to Arguments
Applicant’s arguments, filed, with respect to the rejection of Claims 1-20 under 35 USC 101, have been fully considered and are persuasive. The independent claims (Claims 1, 11, 13, 18, 19 and 20) have been amended to include additional limitations that meet the requirements of the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 4 and 16 are cancelled. Therefore, the rejection of Claims 1-3, 5-15 and 17-20 under 35 USC 101 have been withdrawn.
Applicant’s arguments, filed, with respect to the rejection of Claim 12 under 35 USC 112, have been fully considered and are persuasive. Claim 12 have been amended to exclude the relative term “nearby”. Therefore, the rejection of Claim 12 under 35 USC 112 have been withdrawn.
Applicant’s arguments, filed, with respect to the amended independent claims (Claims 1, 11, 13, 18, 19 and 20) and previously cited prior art, have been fully considered and are persuasive. Therefore, the rejection of Claims 1, 5, 11, 13 and 17-20 under 35 USC 102, and Claims 2-3, 12, 14 and 15 under 35 USC 103, have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-15 and 17-20 (renumbered 1-18, respectively) are allowed.

The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim) “inputting a vector representation of the notional word, the implicit vector of the first descriptive text and a preset initial prediction word into a decoder of the seq2seq model, and regarding the second descriptive text of the notional word as output of the seq2seq model”, as found in Claim 1. Similar features are claimed in Claims 2-3, 5-15 and 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.